DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 12, 2022 is acknowledged. Claims 1-7 and 9-20 are pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 8. Applicant further amended claims 1-3, 5, 9 and 11-15 to obviate various objections and rejections, and added new claims 18-20. 	
Information Disclosure Statement
The IDS submitted on July 12, 2022 is being considered by the examiner.
	Response to Arguments
	All rejections set forth in the previous Office action have been withdrawn. Consequently, Applicant’s remarks regarding the patentability of the claims are moot. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is indefinite because the scope of the acceptance position is abstract, thus rendering claim 3 indefinite. Because the pipetting container is not a part of the claimed invention, the limitation “wherein the connecting section features an outer diameter…of the pipetting container” that defines the claimed acceptance position is not ascertainable. To obviate the rejection, the claim must specify the inner diameter of the tubular end of the pipetting container such that the outer diameter of the connecting section in the acceptance position can be ascertained.  
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Based on the recitation that the polymeric foam piece acts as a spring element, it is evident that the polymeric foam piece in claim 9 is elastomeric. Consequently, claim 19 fails to further limit the claimed invention.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 2, 4-7, 9-18 and 20 are allowed. 
To facilitate the allowance of the application, an attempt to obviate the above-identified rejections via an examiner’s amendment was made, but the attempt was unsuccessful. 
The following is a statement of reasons for the indication of allowable subject matter:  
Itoh (EP 0 760 255 A1) discloses a holding apparatus for holding a pipetting container 40 at a pipetting apparatus (see Figs. 2 and 3), the holding apparatus comprising: 
a tubular connecting section 20 that is configured to hold a tubular end 41 of the pipetting container 40 in a pipetting position with a clamping connection (see Fig. 3), 
a clamping connection device that is arranged at the connecting section 20 and which comprises a spring device 21 for the establishment of the clamping connection, and 
an air chamber device (N and B) for releasing the clamping connection, wherein the spring device 21 is configured to exert a spring force by way of which the tubular end 41 of the pipetting container 40 is held at the connecting section 20 in the pipetting position (see Fig. 3). 
However, the spring device 21 is not arranged in an air chamber of the air chamber device (N and B) as recited in claim 1. Moreover, the air chamber device (N and B) is not configured to be deformed in the pipetting position by a partial vacuum applied to the air chamber, thereby also deforming the spring device 21, as recited in claim 1. Based on the design of the holding apparatus taught by Itoh, there is no motivation to modify the apparatus to arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796